On Aiteication for Rehearing.
The intervenors insist that they are entitled to a rehearing, for the reasons that there is an admission of record that the cotton was given them in payment and that the suit was brought too late.
The admission is that the cotton was given in payment, proceeds to be applied to Buis son's debt It is self-destructive.
The intervenors have claimed ownership and set Up no-otlier right. Their letter and their acts, in selling the cotton for account of Buisson *113and applying tlie proceeds to his credit, leaving a balance against him, destroy their pretension to the ownership and show that they never considered themselves as owners of the cotton.
Special defenses, such as the expiration of time debarring a plaintiff’s action, should be distinctly stated. The intervenors have not set up any such either in the court below or here, and have not even made the point in argument. This cannot be done in an application for a rehearing. C. P. 895; 6 L. 193; 1 R. 221, 330; 5 R. 467; 13 An. 394; 14 An. 67; 19 L. 48.
Rehearing refused.